


Use these links to rapidly review the document
TABLE OF CONTENTS



Exhibit 10.7


--------------------------------------------------------------------------------

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

among

VARIOUS CREDITORS OF TELETECH HOLDINGS, INC.

and

BANK OF AMERICA, N.A.,
as Collateral Agent Dated as of October 24, 2003

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS




 
   
SECTION 1.   DEFINED TERMS AND INTERPRETATION
SECTION 2.
 
APPOINTMENT OF COLLATERAL AGENT
SECTION 3.
 
DECISIONS RELATING TO ADMINISTRATION AND EXERCISE OF REMEDIES VESTED IN THE
REQUIRED BENEFITED PARTIES
SECTION 4.
 
APPLICATION OF PROCEEDS
SECTION 5.
 
PREFERENTIAL PAYMENTS AND SPECIAL TRUST ACCOUNT; SHARING
SECTION 6.
 
INFORMATION FROM BENEFITED PARTIES
SECTION 7.
 
DISCLAIMERS, INDEMNITY, ETC
SECTION 8.
 
INVALIDATED PAYMENTS
SECTION 9.
 
RELATIONSHIP AMONG THE BENEFITED PARTIES
SECTION 10.
 
MISCELLANEOUS

i

--------------------------------------------------------------------------------


INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT


        This INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT (this "Agreement")
dated as of October 24, 2003 is entered into among BANK OF AMERICA, N.A. ("Bank
of America") in its capacity as administrative agent for the Lenders (as defined
below) under the Credit Agreement referred to below (in such capacity, together
with its successors and assigns in such capacity, the "Administrative Agent"),
the Purchasers referred to below, various other creditors of TeleTech
Holdings, Inc., a Delaware corporation (the "Company"), and BANK OF AMERICA, as
Collateral Agent (as defined below).


R E C I T A L S


        A.    Pursuant to a Note Purchase Agreement dated as of October 1, 2001
(as amended by the First Amendment to Note Purchase Agreement dated as of
February 1, 2003, the Waiver and Second Amendment to Note Purchase Agreement
dated as of August 1, 2003 and the Third Amendment to Note Purchase Agreement
dated as of September 30, 2003, and as further amended, restated or otherwise
modified from time to time, the "Note Agreement") between the Company and each
of the purchasers listed on Schedule A thereto (the "Purchasers"; the
Purchasers, together with each other holder of a Note (as defined below),
collectively, the "Noteholders" and individually each a "Noteholder"), the
Company originally issued and sold its 7.00% Senior Notes, Series A, due
October 31, 2008 and its 7.40% Senior Notes, Series B, due October 31, 2011 (as
amended and restated on or prior to the date hereof, collectively the "Notes"
and individually each a "Note").

        B.    Pursuant to a Subsidiary Guaranty Agreement dated as of October 1,
2001 (the "Noteholder Guaranty"), various subsidiaries of the Company
(collectively the "Guarantors" and individually each a "Guarantor") have
guaranteed the payment of the principal of, Make-Whole Amount (as defined
below), if any, with respect to and interest on the Notes and the payment and
performance of all other obligations of the Company under the Note Agreement.

        C.    Pursuant to a Credit Agreement dated as of October 29, 2002 (as
amended, restated or otherwise modified from time to time, the "Credit
Agreement") among the Company, various financial institutions (collectively the
"Lenders" and individually each a "Lender") and the Administrative Agent, the
Lenders have made loans and other financial accommodations available to the
Company.

        D.    The Company may from time to time enter into Hedging Agreements
(as defined below) with one or more Lenders or Affiliates (as defined below)
thereof.

        E.    The Guarantors have guaranteed the payment of all obligations of
the Company under the Credit Agreement pursuant to a Guaranty dated as of
October 29, 2002 (the "Lender Guaranty").

        F.     The financial institutions listed on Schedule I (together with
their respective successors and assigns, collectively the "Cash Management
Banks" and individually each a "Cash Management Bank") have provided and may
from time to time hereafter provide overdraft protection, lockbox services,
deposit account services and other cash management services to the Company or
any of its subsidiaries (any arrangement to provide such protection and/or
services, a "Cash Management Arrangement").

        G.    The Administrative Agent, the Lenders, the Noteholders, the Cash
Management Banks, the Company and the Guarantors have agreed that the Credit
Agreement Obligations (as defined below), the Noteholder Obligations (as defined
below), the Hedging Obligations (as defined below), the Cash Management
Obligations (as defined below), and the Guaranty Obligations (as defined below)
shall be secured pursuant to the Collateral Documents (as defined below) with
the respective priorities provided in this Agreement; the Benefited Parties (as
defined below) have agreed that Bank of America shall be the collateral agent
(in such capacity, together with its successors and assigns in such capacity,
the "Collateral Agent") to act on behalf of all Benefited Parties regarding the
Collateral (as defined below) and, to the extent necessary in connection
therewith, the Guaranties (as defined below), all as more fully provided herein;
and the parties hereto are entering into this Agreement to, among other things,
further define the rights, duties, authority and responsibilities of the
Collateral Agent and the relationship among the Benefited Parties regarding
their interests in the Guaranties and the Collateral.

--------------------------------------------------------------------------------


        NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto agree as follows:


SECTION 1.    DEFINED TERMS AND INTERPRETATION.


        (a)   As used in this Agreement, and unless the context requires a
different meaning, the following terms have the respective meanings indicated
below, all such definitions to be equally applicable to the singular and plural
forms of the terms defined:

        Administrative Agent—see the Preamble.

        Affected Benefited Party—see Section 8.

        Affiliate means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, partnership interests or membership
interests, by contract, or otherwise. Without limiting the generality of the
foregoing, a Person shall be deemed to be controlled by another Person if such
other Person possesses, directly or indirectly, power to vote 20% or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent.

        Agreement—see the Preamble.

        Bank of America—see the Preamble.

        Bankruptcy Code means the Bankruptcy Reform Act of 1978, as codified
under Title 11 of the United States Code, as in effect from time to time.

        Bankruptcy Proceeding means, with respect to any Person, a general
assignment by such Person for the benefit of its creditors, or the institution
by or against such Person of any proceeding seeking relief as debtor, or seeking
to adjudicate such Person as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of such Person or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for such Person or for any substantial part of its property.

        Benefited Obligations means, (a) with respect to the Company, all Credit
Agreement Obligations, all Noteholder Obligations, all Hedging Obligations and
all Cash Management Obligations and (b) with respect to any Guarantor, all
Guaranty Obligations of such Guarantor.

        Benefited Parties means the holders from time to time of the Benefited
Obligations.

        Breakage Costs means any loss, cost or expense of the type described in
Section 3.05 of the Credit Agreement as in effect on the date hereof.

        Cash Management Arrangement—see the Recitals.

        Cash Management Bank—see the Recitals.

        Cash Management Obligations means all obligations of the Company or any
of its subsidiaries under or in connection with any Cash Management Arrangement,
including reimbursement obligations relating thereto, overdraft liabilities,
fees, expenses and indemnities.

        Code means the Uniform Commercial Code as the same may from time to time
be in effect in the State of New York.

        Collateral means, with respect to any Debtor, all property and interests
in property of such Debtor in which a Lien has been created in favor of the
Collateral Agent and/or any other Benefited Party to secure the obligations
(including any Benefited Obligations) of such Debtor to any Benefited Party;
provided that "Collateral" shall not include any Specific Collateral.

--------------------------------------------------------------------------------




        Collateral Agent—see the Recitals.

        Collateral Document means each of the documents referred to on
Schedule II and any other document or instrument pursuant to which any Debtor
grants to the Collateral Agent or any other Benefited Party a Lien on any
property to secure the Benefited Obligations of such Debtor, but excluding any
document granting a Lien on Specific Collateral in favor of a Benefited Party
other than the Collateral Agent.

        Commitment Fees means the fees payable under Section 2.09(a) of the
Credit Agreement as in effect on the date hereof.

        Commitment Termination Event means (a) the commencement of a Bankruptcy
Proceeding with respect to the Company (other than a Bankruptcy Proceeding that
does not constitute an "Event of Default" under the Credit Agreement), (b) the
acceleration of any Benefited Obligations (which acceleration has not been
rescinded) or (c) the refusal by the Lenders to make any Borrowing (as defined
in the Credit Agreement) or the L/C Issuer (as defined in the Credit Agreement)
to issue any Letter of Credit requested by the Company in accordance with the
terms of the Credit Agreement on any date on which the Commitments (as defined
in the Credit Agreement) are subject to termination pursuant to the terms of the
Credit Agreement.

        Company—see the Preamble.

        Credit Agreement—see the Recitals.

        Credit Agreement Obligations means all obligations of the Company under
or in connection with the Credit Agreement, including for principal, interest,
fees, reimbursement obligations under Letters of Credit, Breakage Costs,
expenses and indemnities.

        Debtor means each of the Company and each Guarantor.

        Enforcement means the commencement of any enforcement, collection
(including judicial or non-judicial foreclosure) or similar proceeding with
respect to any Collateral (other than Specific Collateral).

        Event of Default means an "Event of Default" as defined in the Credit
Agreement or the Note Agreement.

        Fees and Charges means any fees and charges (including customary fees in
connection with Cash Management Arrangements), amounts payable for increased
costs, yield protection and other indemnities required to be paid pursuant to
any Financing Agreement; provided that "Fees and Charges" shall not include
(a) Letter of Credit Fees, (b) Breakage Costs, (c) Commitment Fees, (d) fees and
expenses described in clause FIRST of subsection 4(a) or (e) Fronting Fees.

        Financing Agreements means the Credit Agreement, the other Loan
Documents (as defined in the Credit Agreement), the Note Agreement, the Notes,
this Agreement, each Hedging Agreement, each agreement governing Cash Management
Arrangements, the Guaranties and the Collateral Documents.

        Fronting Fees means the fronting fees payable under Section 2.03(k) of
the Credit Agreement as in effect on the date hereof.

        Guaranties means the Lender Guaranty, the Noteholder Guaranty and each
other guaranty issued by any subsidiary of the Company of any Benefited
Obligations of the Company.

        Guarantor—see the Recitals.

        Guaranty Obligations means, with respect to any Guarantor, all
obligations of such Guarantor under or in connection with any Guaranty.

--------------------------------------------------------------------------------




        Hedging Agreement means (a) any rate swap transaction, basis swap,
credit derivative transaction, forward rate transaction, equity or equity index
swap or option, bond or bond price or bond index swap or option or forward bond
or forward bond price or forward bond index transaction, interest rate option,
forward foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, spot contract, or any other similar transaction or any
combination of any of the foregoing (including any option to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any transaction of any kind, and each related
confirmation, with respect to interest rates or currency exchange rates which is
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association, Inc.
or any International Foreign Exchange Master Agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligation or liability under any Master Agreement.

        Hedging Obligations means all obligations of the Company arising under
or in connection with any Hedging Agreement entered into with any Lender or any
Affiliate of a Lender.

        Lender—see the Recitals.

        Lender Guaranty—see the Recitals.

        Letter of Credit means any letter of credit issued for the account of
the Company or any of its subsidiaries by a Lender under the Credit Agreement.

        Letter of Credit Fees means the letter of credit fees and charges
payable under Section 2.03(j) and (k) (other than Fronting Fees) of the Credit
Agreement as in effect on the date hereof.

        Lien means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment for security, charge or deposit arrangement,
encumbrance, preferential arrangement in the nature of security or lien
(statutory or other) in respect of any property (including those created by,
arising under or evidenced by any conditional sale or other title retention
agreement, the interest of a lessor under a capital lease, or any financing
lease having substantially the same economic effect as any of the foregoing, but
not including the interest of a lessor under an operating lease).

        Make-Whole Amount means, with respect to any Note, the "Make-Whole
Amount" payable in respect of such Note pursuant to the Note Agreement as in
effect on the date hereof.

        Maximum Principal Obligations means the total of the outstanding
principal amount of the Benefited Obligations plus, so long as no Commitment
Termination Event has occurred, the unused portion of the combined commitments
to lend under the Credit Agreement minus the amount of all Specific Collateral.

        Note Agreement—see the Recitals.

        Noteholder—see the Recitals.

        Noteholder Guaranty—see the Recitals.

        Noteholder Obligations means all obligations of the Company under or in
connection with the Note Agreement, including all principal of, Make-Whole
Amount, if any, with respect to and interest on the Notes, and all fees,
expenses and indemnities.

        Notes—see the Recitals.

        Notice of Special Default—see subsection 5(a).

        Person means any individual, corporation, partnership, limited liability
company, trust or other entity.

--------------------------------------------------------------------------------




        Preferential Payment means any payment or Proceeds from the Company or
any Guarantor or any other source with respect to any Benefited Obligations
(including from the exercise of any set-off) which are:

          (i)  received by a Benefited Party (other than a Cash Management Bank
to the extent the applicable payment or Proceeds are applied to pay Cash
Management Obligations) within 90 days prior to the commencement of a Bankruptcy
Proceeding with respect to the Company, which payment reduces the amount of the
Benefited Obligations owed to such Benefited Party below the amount owed to such
Benefited Party as of the 90th day prior to such commencement, or

         (ii)  received by a Benefited Party (other than a Cash Management Bank
to the extent the applicable payment or Proceeds are applied to pay Cash
Management Obligations) (A) within 90 days prior to the occurrence of any Event
of Default (other than an Event of Default arising as a result of the
commencement of a Bankruptcy Proceeding with respect to the Company) which has
not been waived or cured within 45 days after the occurrence thereof and which
payment reduces the amount of the Benefited Obligations owed to such Benefited
Party below the amount owed to such Benefited Party as of the 90th day prior to
the occurrence of such Event of Default or (B) within 45 days after the
occurrence of such Event of Default, or

        (iii)  except (A) as provided in subsection 5(b) and (B) to the extent
applied by a Cash Management Bank to pay Cash Management Obligations so long as
(I) such Cash Management Bank is permitting the applicable Debtor (or Debtors)
to continue the applicable Cash Management Arrangement substantially in the
ordinary course of business and (II) no Bankruptcy Proceeding has been commenced
with respect to the Company and such Cash Management Bank has not received
notice that the Credit Agreement Obligations or the Noteholder Obligations have
been accelerated, received by a Benefited Party after the occurrence of a
Special Event of Default;

provided that (x) the netting by a Cash Management Bank of positive and negative
balances in accounts included in a Cash Management Arrangement shall not
constitute a Preferential Payment prior to the first Business Day after the
Business Day on which a Bankruptcy Proceeding has been commenced with respect to
the Company or the Credit Agreement Obligations or the Noteholder Obligations
have been accelerated; (y) the application by any Benefited Party of any
Specific Collateral shall not constitute a Preferential Payment if and to the
extent that prepayments made to other Benefited Parties arising out of the same
event that gave rise to, and made at the time of the delivery to such Benefited
Party (or an agent therefor) of, such Specific Collateral do not constitute
Preferential Payments; and (z) no payment to, or application of Proceeds by, a
Cash Management Bank to reimburse itself for amounts made available pursuant to
a cash collateral order or similar order in a Bankruptcy Proceeding shall
constitute a Preferential Payment.

        Proceeds (a) with respect to any Collateral, has the meaning assigned to
it under the Code and, in any event, includes (i) any and all proceeds of any
collection, sale or other disposition of such Collateral and (ii) any and all
amounts from time to time paid or payable under or in connection with any of
such Collateral; and (b) with respect to any Guaranty, means all amounts paid to
the Collateral Agent or any other Benefited Party under such Guaranty.

        Purchaser—see the Recitals.

        Repayment Event—see Section 8.

--------------------------------------------------------------------------------




        Required Benefited Parties means (a) Benefited Parties holding more than
50% of the Benefited Obligations, (b) at any time the principal amount of the
Noteholder Obligations is at least equal to 10% of the Maximum Principal
Obligations, the Required Noteholders, and (c) at any time the total of the
principal amount of the Credit Agreement Obligations plus (so long as no
Commitment Termination Event has occurred) the unused portion of the combined
Commitments (under and as defined in the Credit Agreement) minus the amount of
any Specific Collateral for the Credit Agreement Obligations is at least equal
to 10% of the Maximum Principal Obligations, the Required Lenders.

        Required Noteholders means "Required Holders" as defined in the Note
Agreement.

        Required Lenders means "Required Lenders" as defined in the Credit
Agreement.

        Special Event of Default means (i) the commencement of a Bankruptcy
Proceeding with respect to the Company, (ii) any other Event of Default which
has not been waived or cured within 45 days after the occurrence thereof,
(iii) the making of a demand for payment under any Guaranty or (iv) the
acceleration of the Credit Agreement Obligations, the Noteholder Obligations,
any Cash Management Obligations or any Hedging Obligations.

        Special Trust Account means an interest bearing trust account maintained
by the Collateral Agent for the purpose of receiving and holding Preferential
Payments.

        Specific Collateral—see subsection 10(k).

        UCC means the Uniform Commercial Code as in effect from time to time in
the State of New York.

        Unmatured Event of Default means an event that, with the giving of any
notice, the passage of time or both, would be an Event of Default.

        (b)   Section captions are included in this Agreement for convenience
only and shall not be given effect in interpreting this Agreement. Section and
Schedule references are to sections and schedules of this Agreement. The term
"including" shall in all cases mean "including, without limitation." Reference
to any agreement (including this Agreement), document or instrument means,
unless otherwise stated, such agreement, document or instrument as amended,
restated or otherwise modified from time to time prior to or after the date
hereof. Reference to any law means such law as amended, modified, codified,
replaced or re-enacted, in whole or in part, as in effect from time to time,
including rules, regulations, enforcement procedures and interpretations
promulgated thereunder. This Agreement and the other documents relating to this
Agreement are the result of negotiations among and have been reviewed by counsel
to the Collateral Agent, the Administrative Agent, the Purchasers and certain of
the other parties, and are the products of all parties. Accordingly, they shall
not be construed against any party merely because of such party's involvement in
their preparation.


SECTION 2.    APPOINTMENT OF COLLATERAL AGENT.


        Each of the Lenders (by its consent to the execution and delivery by the
Administrative Agent of this Agreement), each of the Noteholders and (by its
acceptance of the benefits hereof) each other Benefited Party:

        (a)   designates and appoints Bank of America to serve as the Collateral
Agent under this Agreement and the Collateral Documents (and, to the extent
necessary in connection therewith, the Guaranties);

--------------------------------------------------------------------------------

        (b)   authorizes the Collateral Agent to act as agent for the Benefited
Parties for the purposes of executing and delivering on behalf of the Benefited
Parties the Collateral Documents and, subject to the provisions of this
Agreement, enforcing the Benefited Parties' rights in respect of the Collateral
(and, to the extent necessary in connection therewith, the Guaranties) and the
obligations of the Debtors under the Collateral Documents (and, to the extent
necessary in connection therewith, the Guaranties), together with such other
powers as are reasonably incidental thereto;

        (c)   acknowledges and agrees that (i) the Collateral Agent will file a
deed of trust with respect to the Company's headquarters facility and Uniform
Commercial Code financing statements with respect to the personal property of
the Company and the Guarantors, (ii) except as expressly set forth in
clause (iii) below, the Collateral Agent will use reasonable efforts to obtain
an account control agreement with respect to each deposit account (other than
deposit accounts maintained outside the United States and payroll accounts)
maintained by the Company or any Guarantor and (iii) unless the Required Lenders
or the Required Noteholders so request during the existence of an Event of
Default, the Collateral Agent will not be required to take any other action to
perfect its security interest in the Collateral or to notify third parties of
such security interest (including, without limitation, noting the Collateral
Agent's lien on certificates of title, filing leasehold mortgages, filing
against intellectual property with the Patent and Trademark Office, filing
fixture financing statements, filing against Collateral maintained outside the
United States, obtaining landlord waivers, obtaining blocked account or control
agreements from Wells Fargo Bank National Association or Silicon Valley Bank or
any similar action); and

        (d)   acknowledges and agrees that, notwithstanding any provision in any
Financing Agreement to the contrary, (i) no Debtor makes any representation or
warranty as to the creation, perfection or enforceability of any security
interest in or lien on any personal property not covered by the UCC (or, solely
with respect to perfection, as to which a security interest may not be perfected
by central filing in accordance with Section 9-501(a)(2) of the UCC) or any real
property other than the Company's headquarters facility (the "Initial
Collateral"); and (ii) so long as no Event of Default exists, no Debtor shall
have any obligation to take any action (x) to create or perfect any security
interest in or lien on any personal property other than the Initial Collateral
or (y) of the types described in the parenthetical clause at the end of
subsection 2(c); it being understood that prior to request by the Required
Lenders or the Required Noteholders during the existence of an Event of Default,
the sole obligation of each Debtor with respect to the creation and perfection
of security interests in and liens on Collateral shall be (i) to take all
actions necessary to create, perfect and maintain security interests in all
personal property of such Debtor in which a security interest may be perfected
by the central filing of a financing statement under the applicable Uniform
Commercial Code, (ii) to grant the Collateral Agent "control" over all deposit
accounts (other than deposit accounts maintained outside the United States and
payroll accounts) and investment property of such Debtor (except for existing
accounts at Wells Fargo Bank National Association and Silicon Valley Bank, which
will be closed no later than January 31, 2004, and securities accounts
maintained outside the United States), (iii) in the case of TeleTech Services
Corporation, to create and perfect a lien on the Company's headquarters facility
and (iv) to take such other actions as the Collateral Agent may reasonably
request from time to time in furtherance of the foregoing.

--------------------------------------------------------------------------------





SECTION 3.    DECISIONS RELATING TO ADMINISTRATION AND EXERCISE OF REMEDIES
VESTED IN THE REQUIRED BENEFITED PARTIES.


        (a)   Except as set forth in subsection 3(f) or 10(g), the Collateral
Agent agrees that it will not (i) release any Lien or Collateral without the
consent of the Required Benefited Parties or (ii) commence Enforcement without
the direction of the Required Benefited Parties. Subject to subsections 2(c) and
(d), the Collateral Agent agrees to administer the Collateral and to make such
demands and give such notices under the Collateral Documents as the Required
Benefited Parties may request, and to take such action to enforce the Collateral
Documents (and, to the extent necessary in connection therewith, the Guaranties)
and to realize upon, collect and dispose of the Collateral or any portion
thereof as may be directed by the Required Benefited Parties. The Collateral
Agent shall not be required to take any action that is in the opinion of counsel
to the Collateral Agent contrary to law or to the terms of this Agreement, any
Guaranty or any Collateral Document, or that would in the opinion of such
counsel subject the Collateral Agent or any of its officers, employees, agents
or directors to liability, and the Collateral Agent shall not be required to
take any action under this Agreement, any Guaranty or any Collateral Document
unless and until the Collateral Agent shall be indemnified to its reasonable
satisfaction by one or more of the Benefited Parties against any and all loss,
cost, expense or liability in connection therewith.

        (b)   Each Benefited Party agrees that the Collateral Agent shall act as
the Required Benefited Parties may request (regardless of whether any individual
Benefited Party agrees, disagrees or abstains with respect to such request) and
that the Collateral Agent shall have no liability for acting in accordance with
such request (provided such action does not conflict with the express terms of
this Agreement, any Guaranty or any Collateral Document). The Collateral Agent
shall give prompt notice to each Lender and each Noteholder of any action taken
pursuant to the instructions of the Required Benefited Parties to enforce any
Collateral Document; provided that the failure to give any such notice shall not
impair the right of the Collateral Agent to take any such action or the validity
of any action so taken.

        (c)   The Collateral Agent may at any time request directions from the
Required Benefited Parties as to any course of action or other matter relating
hereto or relating to any Guaranty or any Collateral Document. Except as
otherwise provided in this Agreement, directions given by the Required Benefited
Parties to the Collateral Agent hereunder shall be binding on all Benefited
Parties, for all purposes. If the Collateral Agent has asked the Benefited
Parties for instruction and if the Required Benefited Parties have not yet
responded to such request, the Collateral Agent shall be authorized to take, but
shall not be required to take and shall in no event have any liability for
failure to take, such actions with regard to any Event of Default which the
Collateral Agent, in good faith, believes to be reasonably required to promote
and protect the interests of the Benefited Parties and to maximize both the
value of the Collateral and the present value of the recovery by the Benefited
Parties on the Benefited Obligations and shall give the Benefited Parties
appropriate notice of such action; provided that once such instructions have
been received by the Collateral Agent, the actions of the Collateral Agent shall
be governed thereby and the Collateral Agent shall not take any further action
which would be contrary thereto.

        (d)   Nothing contained in this Agreement shall affect the right (if
any) of any Benefited Party to give the Company or any other applicable Person
notice of any default or to accelerate or make demand for payment of its
Benefited Obligations under any applicable Financing Agreement. Each Benefited
Party agrees not to take any action to enforce any term or provision of any
Collateral Document or to enforce any of its rights in respect of the Collateral
(other than Specific Collateral) except through the Collateral Agent in
accordance with this Agreement.

--------------------------------------------------------------------------------


        (e)   The Collateral Agent shall not be deemed to have actual or
constructive knowledge or notice of the occurrence of any Event of Default until
it has received written notice thereof from the Company or any Benefited Party
stating that it is a "Notice of Default." Any Benefited Party that has actual
knowledge of an Event of Default shall deliver to the Collateral Agent a written
statement describing such Event of Default (provided that failure to do so shall
not constitute a waiver of such Event of Default by any Benefited Party). Upon
receipt of a notice from the Company or any Benefited Party of the occurrence of
an Event of Default, the Collateral Agent shall promptly (and in any event no
later than three business days after receipt of such notice in the manner
provided in subsection 10(a)) give notice of such Event of Default to all other
Benefited Parties.

        (f)    Unless the Collateral Agent has received notice (as provided in
subsection 3(e) above) that an Event of Default exists, the Collateral Agent may
(and shall at the request of any Debtor), without the approval of any other
Benefited Party, (i) release any Collateral under any Collateral Document which
is permitted to be sold or disposed of or otherwise released pursuant to the
Credit Agreement and the Note Agreement and execute and deliver such releases as
may be necessary to terminate of record the Collateral Agent's security interest
(for the benefit of the Benefited Parties) in such Collateral; and
(ii) subordinate any Lien on any property which constitutes Collateral to the
holder of any Lien on such property which is permitted by Section 7.01(h),
(k) or (l) (but in the case of subsection 7.01(l), solely with respect to
purchase money security interests or leases of equipment or other personal
property and so long as the senior Lien attaches only to the property so
acquired or leased) of the Credit Agreement and Section 10.5(h), (i) or (j) of
the Note Agreement, each as in effect on the date hereof. In determining whether
any such release or subordination is permitted, the Collateral Agent may, in the
absence of actual notice to the contrary (and without any review of any
Financing Agreement or any other investigation or inquiry), conclusively rely
upon a certificate from the Company that such release or subordination is
permitted by the Credit Agreement and the Note Agreement.

        (g)   Without limiting subsection 3(f) but subject to Section 5, the
security interest of the Collateral Agent in any Specific Collateral shall
automatically, and without further action, (i) be subordinated to the security
interest of the Benefited Party that holds such Specific Collateral, and the
Collateral Agent shall not take any action to enforce or realize upon such
Collateral (other than giving any notice of claim to a subordinate interest in
such Collateral that the Collateral Agent deems necessary or appropriate to
preserve such claim) without the prior written consent of such Benefited Party;
and (ii) be released upon such Benefited Party's application of such Specific
Collateral to any Benefited Obligations arising under Letters of Credit in
accordance with the provisions of subsection 10(k). The Collateral Agent is
authorized to execute and deliver any documents reasonably requested by any
Benefited Party to evidence any such subordination or release.

        (h)   Any term of the Collateral Documents may be amended, and the
performance or observance by the parties to a Collateral Document of any term of
such Collateral Document may be waived (either generally or in a particular
instance and either retroactively or prospectively) by the Collateral Agent upon
the written consent of the Required Benefited Parties; provided that no
amendment to the Collateral Documents which directly or indirectly narrows the
description of the Collateral or the obligations being secured thereby or
changes the priority of payments to the Benefited Parties under the Collateral
Documents may be made without the written consent of all of the Benefited
Parties.

--------------------------------------------------------------------------------



SECTION 4.    APPLICATION OF PROCEEDS.


        (a)   All Proceeds received by the Collateral Agent from, or in respect
of the Collateral of, any Debtor in connection with an Enforcement, and all
Preferential Payments made by the Company or any Guarantor which are required to
be paid to all Benefited Parties in accordance with Section 5, shall be applied
promptly by the Collateral Agent as follows:

        FIRST: To the payment of the reasonable costs and expenses of the
collection of such Proceeds and any sale, collection or other realization upon
any such Collateral, including reasonable fees and expenses of counsel, and all
reasonable expenses, liabilities and advances made or incurred by the Collateral
Agent in connection therewith, and all other amounts due to the Collateral Agent
in its capacity as such;

        SECOND: To the ratable payment of the Benefited Obligations then due and
owing by the Company or such Guarantor (including Letter of Credit Fees and up
to $5,000,000 of then outstanding Cash Management Obligations (other than
customary fees in connection with Cash Management Arrangements) but excluding
Cash Management Obligations in excess of $5,000,000, Hedging Obligations,
Make-Whole Amounts, Breakage Costs, Fronting Fees, Commitment Fees and Fees and
Charges); provided that with respect to Benefited Obligations consisting of the
undrawn amounts of outstanding Letters of Credit, payment shall be made to the
Collateral Agent, to be retained as collateral, for the ratable portion of the
Benefited Obligations consisting of such undrawn amounts of outstanding Letters
of Credit (provided that (i) if any payment is made by a Benefited Party under
any such Letter of Credit, the Collateral Agent shall pay to such Benefited
Party the ratable portion of the amount of cash held as collateral therefor
pursuant to this clause which is allocable to the amount paid under such Letter
of Credit (or in respect of such time draft) less the amount of any Specific
Collateral held by such Benefited Party; and (ii) if and to the extent that any
such Letter of Credit shall expire or terminate, the amount of cash held as
collateral therefor pursuant to this clause shall be applied in accordance with
this subsection 4(a)), calculated in accordance with the provisions of
subsection 4(b);

        THIRD: To the ratable payment of Hedging Obligations, remaining Cash
Management Obligations, Make-Whole Amounts, Breakage Costs, Fronting Fees and
Commitment Fees;

        FOURTH: To the ratable payment of Fees and Charges; and

        FIFTH: After payment in full of all Benefited Obligations, to the
payment to or upon the order of the Company or the Guarantors, or to whomsoever
may be lawfully entitled to receive the same or as a court of competent
jurisdiction may direct, of any surplus then remaining from such Proceeds.

        Until such Proceeds are so applied, the Collateral Agent shall hold such
Proceeds in its custody in an interest-bearing account in accordance with its
regular procedures for handling deposited funds.

        (b)   Payment shall be based upon the proportion which the amount of the
Benefited Obligations described in clause FIRST, SECOND, THIRD and FOURTH of
subsection 4(a), as applicable, owing by the Company or any Guarantor to any
Benefited Party bears to the total amount of all Benefited Obligations described
in such clause owing by such Person to all Benefited Parties.

        (c)   Payments by the Collateral Agent in respect of (i) the Credit
Agreement Obligations and, to the extent relating to the Credit Agreement
Obligations, the Guaranty Obligations, shall be made to the Administrative Agent
for distribution to the Lenders in accordance with the Credit Agreement;
(ii) the Noteholder Obligations and, to the extent relating to the Noteholder
Obligations, the Guaranty Obligations, shall be made to the applicable
Noteholder; (iii) the Hedging Obligations and, to the extent relating to the
Hedging Obligations, the Guaranty Obligations, shall be made to the holder of
such Hedging Obligations and (iv) the Cash Management Obligations and, to the
extent relating to the Cash Management Obligations, the Guaranty Obligations,
shall be made to the applicable Cash Management Bank.

--------------------------------------------------------------------------------



SECTION 5.    PREFERENTIAL PAYMENTS AND SPECIAL TRUST ACCOUNT; SHARING.


        (a)   The Collateral Agent shall give each Benefited Party a written
notice (a "Notice of Special Default") promptly, but no later than three
business days, after being notified in writing by a Benefited Party that a
Special Event of Default has occurred. After the receipt of such Notice of
Special Default, all Preferential Payments other than those payments received
pursuant to subsection 5(b) shall be deposited into the Special Trust Account.
Each Benefited Party agrees that no Event of Default shall occur for failure by
the Company to make any payment to any Benefited Party as a result of payments
so made on a timely basis to the Collateral Agent.

        (b)   If (i) such Special Event of Default is waived by the applicable
Benefited Parties and no other Event of Default has occurred and is continuing,
(ii) such Special Event of Default is cured by the Company or any amendment of
the applicable Financing Agreement and no other Event of Default has occurred
and is continuing or (iii) no Benefited Obligations have been accelerated and
the Required Benefited Parties have not instructed the Collateral Agent to
commence Enforcement prior to the 90th day following the occurrence of such
Special Event of Default (notwithstanding that such Special Event of Default or
any other Event of Default exists), the Collateral Agent thereupon shall return
all amounts, together with a pro rata share of interest earned thereon, held in
the Special Trust Account representing payment of any Benefited Obligations to
the Benefited Party initially entitled thereto, and no payments thereafter
received by a Benefited Party shall constitute a Preferential Payment by reason
of such cured or waived Special Event of Default. No payment returned to a
Benefited Party for which such Benefited Party has been obligated to make a
deposit into the Special Trust Account shall thereafter ever be characterized as
a Preferential Payment.

        (c)   Each Benefited Party agrees that upon the occurrence of a Special
Event of Default it shall (i) promptly notify the Collateral Agent of the amount
of all Preferential Payments (if any) previously received by such Benefited
Party and of the receipt thereafter of any Preferential Payment, (ii) hold such
amounts in trust for the Benefited Parties and act as agent of the Benefited
Parties during the time any such amounts are held by it and (iii) deliver to the
Collateral Agent such amounts for deposit into the Special Trust Account.

        (d)   If (i) the Benefited Obligations have been accelerated or (ii) the
Required Benefited Parties have instructed the Collateral Agent to commence
Enforcement, then all funds, together with interest accrued thereon, held in the
Special Trust Account and all subsequent Preferential Payments shall be applied
in accordance with the provisions of subsection 4(a).

        (e)   For the purposes of determining the amount of outstanding
Benefited Obligations, if any Benefited Party is required to deposit any
Preferential Payment in the Special Trust Account, then the obligations intended
to be satisfied by such Preferential Payment shall be revived, as of the date of
the deposit of such amount with the Collateral Agent, in the amount of such
Preferential Payment and such obligation shall continue in full force and effect
(and bear interest from such deposit date at the non-default rate provided in
the underlying document) as if such Benefited Party had not received such
payment. All such revived obligations shall be included as Benefited Obligations
for purposes of allocating any payments under subsection 4(a) and for applying
the definition of Required Benefited Parties. If any such revived obligation
shall not be allowed as a claim under the Bankruptcy Code due to the fact that
the Preferential Payment has in fact been made by the Company, the Benefited
Parties shall make such other equitable arrangements for the purchase and sale
of participation in the Benefited Obligations to effectuate the intent of this
subsection 5(e).


SECTION 6.    INFORMATION FROM BENEFITED PARTIES


        Each Benefited Party shall promptly from time to time, upon written
request of the Collateral Agent, (i) notify the Collateral Agent of the
outstanding Benefited Obligations owed to such Benefited Party as at such date
as the Collateral Agent may specify and (ii) notify the Collateral Agent of any
payment received thereafter by such Benefited Party to be applied to the
Benefited Obligations payable to such Benefited Party. Each Benefited Party
shall certify as to such amounts and the Collateral Agent shall be entitled to
rely conclusively upon such certification.

--------------------------------------------------------------------------------



SECTION 7.    DISCLAIMERS, INDEMNITY, ETC.


        (a)   The Collateral Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Collateral Documents.
The Collateral Agent shall not by reason of this Agreement, any Guaranty or any
Collateral Document be a trustee for any Benefited Party or have any other
fiduciary obligation to any Benefited Party (including any obligation under the
Trust Indenture Act of 1939, as amended). The Collateral Agent shall not be
responsible to any Benefited Party for any recitals, statements, representations
or warranties contained in any Financing Agreement or in any certificate or
other document referred to or provided for in, or received by any of them under,
any Financing Agreement (other than statements, representations and warranties
made by the Collateral Agent), or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any Financing Agreement or any
other document referred to or provided for therein or any Lien under any
Collateral Document or the perfection or priority of any such Lien or for any
failure by the Company, any Guarantor, any Benefited Party or any other Person
to perform any of its respective obligations under any Financing Agreement.
Without limiting the foregoing, the Collateral Agent shall not be required to
take any action under any Guaranty or any Collateral Document, including any
action to perfect any security interest granted in the Collateral pursuant to
any Collateral Document, or to administer any Collateral unless instructed to do
so by the Required Benefited Parties; provided that, subject to subsection 2(d),
any Benefited Party may instruct the Collateral Agent to take actions necessary
to preserve, protect or continue any existing security interest (including,
without limitation, an instruction to file a Uniform Commercial Code financing
statement) without the need to obtain the consent of the Required Benefited
Parties. The Collateral Agent may employ agents and attorneys-in-fact and shall
not be responsible, except as to money or securities received by it or its
authorized agents, for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. Neither the Collateral
Agent nor any of its directors, officers, employees or agents shall be liable or
responsible for any action taken or omitted to be taken by it or them hereunder,
under any Guaranty or Collateral Documents or in connection with any of the
foregoing, except for the gross negligence or willful misconduct of such Person.

        (b)   The Collateral Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, facsimile, telegram or cable) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper Person or
Persons, and upon advice and statements of independent legal counsel,
independent accountants and other experts selected by the Collateral Agent. As
to any matters not expressly provided for by this Agreement, the Collateral
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder in accordance with instructions signed by the Required
Benefited Parties, and such instructions of the Required Benefited Parties, and
any action taken or failure to act pursuant thereto, shall be binding on all
Benefited Parties.

        (c)   The Benefited Parties agree severally (but not jointly) that they
will indemnify the Collateral Agent, in its capacity as the Collateral Agent,
ratably in accordance with the amount of the Benefited Obligations held by each
of the Benefited Parties at the time any item described below arises, to the
extent the Collateral Agent is not reimbursed by the Company or the Guarantors
under the Financing Agreements or reimbursed out of any Proceeds pursuant to
clause FIRST of subsection 4(a), for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against the Collateral Agent in any way relating to or arising
out of this Agreement, any Guaranty or any Collateral Document or the
enforcement of any of the terms hereof or thereof, including reasonable fees and
expenses of counsel (including the allocated cost of internal counsel); provided
that no Benefited Party shall be liable for any such payment to the extent the
obligation to make such payment is found in a final judgment by a court of
competent jurisdiction to have arisen from the Collateral Agent's gross
negligence or willful misconduct. The obligations of the Benefited Parties under
this subsection 7(c) shall survive the payment in full of the Benefited
Obligations and the termination of this Agreement.

--------------------------------------------------------------------------------


        (d)   Except for action expressly required of the Collateral Agent
hereunder, the Collateral Agent shall, notwithstanding subsection 7(c), in all
cases be fully justified in failing or refusing to act hereunder unless it shall
be further indemnified to its reasonable satisfaction by the Benefited Parties
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.

        (e)   The Collateral Agent may deem and treat the payee of any
promissory note or other evidence of indebtedness or obligation relating to any
Benefited Obligation as the owner thereof for all purposes hereof unless and
until a written notice of the assignment or transfer thereof, signed by such
payee and in form reasonably satisfactory to the Collateral Agent, shall have
been filed with the Collateral Agent. Any request, authority or consent of any
Person who at the time of making such request or giving such authority or
consent is the holder of any such note or other evidence of indebtedness or
obligation shall be conclusive and binding on any subsequent holder, transferee
or assignee of such note or other evidence of indebtedness or obligation and of
any note or notes or other evidences of indebtedness or obligation issued in
exchange therefor.

        (f)    Except as expressly provided herein, the Collateral Agent shall
have no duty to take any affirmative steps with respect to the administration or
collection of amounts payable in respect of the Guaranties, the Collateral
Documents or the Collateral. The Collateral Agent shall incur no liability
(except to the extent the actions or omissions of the Collateral Agent in
connection therewith constitute gross negligence or willful misconduct) as a
result of any sale of any Collateral, whether at any public or private sale.

        (g)   (i) The Collateral Agent may resign at any time by giving at least
45 days' notice thereof to the Lenders and the Noteholders, the Collateral Agent
may be removed as the Collateral Agent at any time, with or without cause, by
the Required Benefited Parties and the Collateral Agent may be removed by the
Required Noteholders at any time that (A) an Event of Default exists under the
Note Agreement or the principal amount of the Notes constitutes more than 50% of
the Maximum Principal Obligations and (B) the Collateral Agent has failed to
take any action which the Collateral Agent is required to take hereunder after
request therefor by the Required Noteholders or the Collateral Agent has taken
any action hereunder which the Collateral Agent is not authorized to take
hereunder or which violates the terms hereof. In the event of any such
resignation or removal of the Collateral Agent, the Required Benefited Parties
shall thereupon have the right to appoint a successor Collateral Agent. If no
successor Collateral Agent shall have been so appointed by the Required
Benefited Parties and shall have accepted such appointment within 45 days after
the notice of the intent of the Collateral Agent to resign or the removal of the
Collateral Agent, then the resignation or removal shall nonetheless become
effective and the Benefited Parties acting collectively shall thereafter have
the rights and obligations of the Collateral Agent hereunder and under the
Collateral Documents until a successor Collateral Agent has been appointed and
accepted such appointment. Any successor Collateral Agent appointed pursuant to
this subsection shall be a commercial bank or other financial institution
organized under the laws of the United States of America or any state thereof
having combined capital and surplus of at least $500,000,000 or shall otherwise
be acceptable to the Required Benefited Parties. After any retiring or removed
Collateral Agent's resignation or removal hereunder, the provisions of Section 3
and this Section 7 shall continue to inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Collateral Agent.

         (ii)  Upon the acceptance by a successor Collateral Agent of
appointment as the Collateral Agent hereunder, such successor Collateral Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Collateral Agent, and the
retiring or removed Collateral Agent shall thereupon be discharged from its
duties and obligations hereunder.

        (h)   In no event shall the Collateral Agent or any other Benefited
Party be liable or responsible for any funds or investments of funds held by the
Company, any Guarantor or any of their Affiliates.

--------------------------------------------------------------------------------

        (i)    With respect to their respective shares of the Benefited
Obligations, Bank of America and its Affiliates shall have and may exercise the
same rights and powers hereunder as, and shall be subject to the same
obligations and liabilities as and to the extent set forth herein for, any other
Benefited Party, all as if Bank of America were not the Collateral Agent. The
terms "Benefited Parties", "Required Benefited Parties", "Lenders", "Required
Lenders", "Cash Management Bank" or any similar term shall, unless the context
clearly otherwise indicates, include Bank of America or any Affiliate of Bank of
America in its individual capacity as a Benefited Party, one of the Required
Benefited Parties, a Lender, one of the Required Lenders or a Cash Management
Bank. Bank of America and its Affiliates may lend money to, and generally engage
in any kind of business with, the Company or any of its Affiliates as if Bank of
America were not acting as the Collateral Agent and without any duty to account
therefor to any other Benefited Party. Without limiting the foregoing, each
Benefited Party acknowledges that (i) Bank of America is both a Lender and the
Administrative Agent under the Credit Agreement and the Collateral Agent
hereunder and under the Collateral Documents and (ii) Bank of America and its
Affiliates may continue to engage in any credit decision with respect to the
Credit Agreement or any other Financing Agreement without any duty to account
therefor to the Benefited Parties by reason of its appointment as the Collateral
Agent.

        (j)    Each party hereto acknowledges that it has, independently and
without reliance upon the Collateral Agent or any other party hereto and based
upon such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other
Financing Agreements to which it is a party. Each party hereto also acknowledges
that it will, independently and without reliance upon the Collateral Agent and
based upon such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Financing Agreements to which it is a party.

        (k)   If, with respect to any proposed action to be taken by it, the
Collateral Agent shall determine in good faith that the provisions of this
Agreement relating to the functions or discretionary powers of the Collateral
Agent are or may be ambiguous or inconsistent, the Collateral Agent shall notify
the Lenders and the Noteholders identifying the proposed action and the
provisions it considers to be ambiguous or inconsistent, and may decline either
to perform such function or responsibility or to exercise such discretionary
power unless it has received the written confirmation of the Required Benefited
Parties that the Required Benefited Parties concur that the action proposed to
be taken by the Collateral Agent is consistent with the terms of this Agreement
or is otherwise appropriate. The Collateral Agent shall be fully protected in
acting or refraining from acting upon the confirmation of the Required Benefited
Parties in this respect, and such confirmation shall be binding upon all
Benefited Parties.

        (l)    The Company and each other Debtor, by its consent hereto, agrees
to pay to the Collateral Agent, from time to time upon demand, all reasonable
fees, costs and expenses of the Collateral Agent (including the reasonable fees
and charges of counsel to the Collateral Agent and the allocated cost of
internal legal services and all reasonable disbursements of internal counsel)
(i) arising in connection with the enforcement of any of the provisions of this
Agreement or the other Financing Agreements, (ii) incurred or required to be
advanced in connection with the administration of the Collateral, the sale or
other disposition of the Collateral pursuant to any Collateral Document and the
preservation, protection or defense of the Collateral Agent's rights under this
Agreement and the other applicable Financing Agreements and in and to the
Collateral, or (iii) incurred by the Collateral Agent in connection with the
resignation of the Collateral Agent pursuant to subsection 7(g). The obligations
of the Company and each other Debtor under this subsection 7(l) shall survive
the termination of the other provisions of this Agreement.

--------------------------------------------------------------------------------



SECTION 8.    INVALIDATED PAYMENTS.


        If the Collateral Agent or any other Benefited Party receives any amount
pursuant to this Agreement that is subsequently required to be returned or
repaid by the Collateral Agent or such other Benefited Party to the Company or
any Guarantor or any Affiliate thereof or their respective representatives or
successors in interest, whether by court order, settlement or otherwise (a
"Repayment Event"), then

        (x)   if the Repayment Event results in the Collateral Agent being
required to return or repay any amount distributed by it to the other Benefited
Parties under this Agreement, each Benefited Party to which such amount was
distributed shall, forthwith upon its receipt of a notice thereof from the
Collateral Agent, pay the Collateral Agent an amount equal to its ratable share
(based on the amount distributed to such Benefited Party) of the amount required
to be returned or repaid relating to such Repayment Event,

        (y)   if the Repayment Event results in any Benefited Party being
required to return or repay any amount received by it for its own account under
this Agreement to the Company, any Guarantor or any Affiliate thereof or their
respective representatives or successors in interest (any such Benefited Party
being an "Affected Benefited Party"), each other Benefited Party shall,
forthwith upon its receipt of a notice thereof from the Affected Benefited
Party, pay the Collateral Agent an amount for distribution to such Affected
Benefited Party such that, after giving effect to such payment and distribution,
all Benefited Parties shall have received such proportion of the Proceeds as
they would have received had the original payment which gave rise to such
Repayment Event not occurred, and

        (z)   in either case, the Collateral Agent shall thereafter apply
Proceeds received in a manner consistent with the terms of this Agreement such
that all Benefited Parties receive such proportion of the Proceeds as they would
have received had the original payment which gave rise to such Repayment Event
not occurred;

it being understood that (i) if any Benefited Party shall fail to promptly pay
any such amount to the Collateral Agent, the Collateral Agent may deduct such
amount (plus any accrued interest thereon) from any amount payable thereafter to
such Benefited Party under this Agreement and (ii) until such amount is paid in
full (by deduction or otherwise), such Benefited Party shall have no right to
vote on any matter under this Agreement (and the Benefited Obligations of such
Benefited Party shall be disregarded for purposes of clause (a) of the
definition of "Required Benefited Parties" or making any similar determination
hereunder (other than pursuant to clauses (b) and (c) of the definition of
"Required Benefited Parties")).


SECTION 9.    RELATIONSHIP AMONG THE BENEFITED PARTIES.


        (a)   Each Benefited Party agrees that, so long as any Benefited
Obligations are outstanding, the provisions of this Agreement shall provide the
exclusive method by which any Benefited Party may exercise rights and remedies
under the Collateral Documents. Therefore, each Benefited Party shall, for the
mutual benefit of all Benefited Parties, except as permitted under this
Agreement:

          (i)  refrain from taking or filing any action, judicial or otherwise,
to enforce any right or pursue any remedy under the Collateral Documents, except
for delivering notices hereunder;

         (ii)  refrain from accepting any other security for, the Benefited
Obligations from the Company or any Affiliate of the Company, except for
(A) Specific Collateral and (B) any security granted to the Collateral Agent for
the benefit of all Benefited Parties; and

        (iii)  refrain from exercising any right or remedy under the Collateral
Documents which has or may have arisen or which may arise as a result of an
Event of Default or Unmatured Event of Default;

--------------------------------------------------------------------------------




provided, however, that nothing contained in subsections (i) through (iii) above
shall prevent any Benefited Party from imposing a default rate of interest in
accordance with the applicable Financing Agreement or prevent a Benefited Party
from raising any defense in any action in which it has been made a party
defendant or has been joined as a third party, except that the Collateral Agent
may direct and control any defense directly relating to the Collateral or any
Collateral Documents.

        (b)   During any Bankruptcy Proceeding with respect to any Debtor, each
Benefited Party agrees that:

          (i)  The Collateral Agent shall represent all Benefited Parties in
connection with all matters directly relating to the Collateral, including the
use, sale or lease of Collateral, use of cash collateral, relief from the
automatic stay and adequate protection. The Collateral Agent shall act on the
instructions of the Required Benefited Parties; provided that no such vote by
the Required Benefited Parties shall treat the holders of the Credit Agreement
Obligations differently with respect to rights in the Collateral from the
holders of the Noteholder Obligations or vice versa.

         (ii)  Each Benefited Party shall be free to act independently on any
issue not directly relating to the Collateral.


SECTION 10.    MISCELLANEOUS.


        (a)   All notices and other communications provided for herein shall be
in writing and may be sent by overnight air courier, facsimile communication or
United States mail and shall be deemed to have been given when delivered by
overnight air courier, upon receipt of facsimile communication or four business
days after deposit in the United States mail, registered or certified, with
postage prepaid and properly addressed. For the purposes hereof, the addresses
of the parties hereto (until notice of a change thereof is delivered as provided
in this subsection 10(a)) shall be set forth under each party's name on the
signature pages (including acknowledgments) hereof. By their consent to the
Collateral Agent's execution and delivery hereof, the Lenders acknowledge and
agree that any notice to a Lender shall be conclusively deemed to have been
received concurrently by any Affiliate of such Lender which is a Benefited
Party.

        (b)   This Agreement may be amended, modified or waived only by an
instrument or instruments in writing signed by the Administrative Agent (acting
upon the direction of the Required Lenders or such greater number of Lenders as
may be required by the Credit Agreement), the Noteholders and the Collateral
Agent, and in the case of an amendment to subsection 2(c), 2(d) or 7(l), the
Company and the other Debtors.

        (c)   This Agreement shall be binding upon and inure to the benefit of
(i) the Collateral Agent and each other Benefited Party and their respective
successors and assigns and (ii) with respect to subsections 2(c), 2(d) and 7(l),
each Debtor and its successors and assigns. If the holder of any Benefited
Obligations shall transfer such Benefited Obligations, it shall promptly so
advise the Collateral Agent. Each transferee of any Benefited Obligations shall
take such Benefited Obligations subject to the provisions of this Agreement and
to any request made, waiver or consent given or other action taken or authorized
hereunder, by each previous holder of such Benefited Obligations, prior to the
receipt by the Collateral Agent of written notice of such transfer; and, except
as expressly otherwise provided in such notice, the Collateral Agent shall be
entitled to assume conclusively that the transferee named in such notice shall
thereafter be vested with all rights and powers as a Benefited Party under this
Agreement. Upon the written request of any Benefited Party, the Collateral Agent
will provide such Benefited Party with copies of any written notices of transfer
received pursuant hereto.

--------------------------------------------------------------------------------


        (d)   This Agreement shall continue to be effective among the Benefited
Parties even though a case or proceeding under any bankruptcy or insolvency law
or any proceeding in the nature of a receivership, whether or not under any
insolvency law, shall be instituted with respect to the Company or any
Guarantor, or any portion of the property or assets of the Company or any
Guarantor, and all actions taken by the Benefited Parties with regard to such
proceeding shall be by the Required Benefited Parties; provided that nothing
herein shall be interpreted to preclude any Benefited Party from filing a proof
of claim with respect to its Benefited Obligations or from casting its vote, or
abstaining from voting, for or against confirmation of a plan of reorganization
in its sole discretion. Consistent with, but not in limitation of, the
foregoing, each of the Benefited Parties and, by their execution of the
Acknowledgment and Consent to Intercreditor and Collateral Agency Agreement,
each of the Company and each Guarantor, agrees and acknowledges that this
Agreement constitutes a "subordination agreement" within the meaning of both New
York law and Section 510(a) of the United States Bankruptcy Code.

        (e)   Each Benefited Party agrees to do such further acts and things and
to execute and deliver such additional agreements, powers and instruments as the
Collateral Agent or any other Benefited Party may reasonably request to carry
into effect the terms, provisions and purposes of this Agreement or to better
assure and confirm unto the Collateral Agent or such other Benefited Party its
respective rights, powers and remedies hereunder.

        (f)    This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterpart. A
facsimile of the signature of any party on any counterpart shall be effective as
the signature of such party for purposes of the effectiveness of this Agreement.

        (g)   This Agreement shall become effective immediately upon execution
by the parties hereto and shall continue in full force and effect until the
earliest of (i) the date on which (A) no Event of Default or Unmatured Event of
Default exists and (B) all Benefited Parties direct the Collateral Agent to
release the Collateral granted under the Collateral Documents and (ii) 91 days
following the date upon which all Benefited Obligations are irrevocably paid in
full and all commitments under the Credit Agreement have been terminated. The
Collateral Agent shall promptly notify each Noteholder and each Lender of any
termination of this Agreement pursuant to clause (i) of the first sentence of
this subsection (g).

        (h)   THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.

        (i)    Nothing in this Agreement, in any Guaranty or in any Collateral
Document, expressed or implied, is intended or shall be construed to confer upon
or give to any Person other than the Benefited Parties any right, remedy or
claim under or by reason of any such agreement or any covenant, condition or
stipulation herein or therein contained; provided that the Debtors are intended
beneficiaries of subsections 2(c) and 2(d) and may enforce the provisions
thereof against the Collateral Agent, each Lender and each Purchaser.

        (j)    In case any provision in or obligation under this Agreement shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

--------------------------------------------------------------------------------


        (k)   Notwithstanding any other provision of this Agreement, if at any
time the Company is required to make any prepayment of the Notes pursuant to
Section 8.7 of the Note Agreement (as in effect on the date hereof) and is
required to concurrently reduce the amount of the Benefited Obligations arising
under the Credit Agreement and the Company is not able to immediately reduce the
amount of the Benefited Obligations under the Credit Agreement to the extent
required because all or a portion of such Benefited Obligations are undrawn
amounts under Letters of Credit, then the Company may pledge cash collateral to
the Benefited Party or Benefited Parties holding such Benefited Obligations (or
an agent therefor) in an amount equal to the amount that would have been paid to
such Benefited Party or Benefited Parties if all applicable contingent Benefited
Obligations had then been due and payable (any such cash collateral so pledged,
"Specific Collateral"). All Specific Collateral held by any Benefited Party (or
any agent therefor) shall be applied by such Benefited Party (or such agent) to
pay Benefited Obligations arising under Letters of Credit promptly upon such
Benefited Obligations becoming due and payable (and shall not apply any other
funds from the Company or any other source to pay such amounts until the amount
of Specific Collateral held by such Benefited Party (or such agent) has been
reduced to zero). If and to the extent that any such Letter of Credit shall
expire or terminate, the amount of cash held by the applicable Benefited Party
(or the applicable agent) shall be delivered to the Collateral Agent for
redistribution to the Benefited Parties in amounts so that each Benefited Party
shall receive the amount of reduction of Benefited Obligations it would have
received if such Letter of Credit had not been outstanding on the date of the
applicable initial prepayment.

        (l)    ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN
THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE COLLATERAL
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT,
EACH NOTEHOLDER AND (BY ACCEPTING THE BENEFITS HEREOF) EACH OTHER BENEFITED
PARTY (A) EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE,
(B) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AND
(C) HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

        (m)  EACH OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, EACH
NOTEHOLDER AND (BY ACCEPTING THE BENEFITS HEREOF) EACH OTHER BENEFITED PARTY
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first above written.

    BANK OF AMERICA, N.A., as Collateral Agent
 
 
By:
 
       

--------------------------------------------------------------------------------

    Title:          

--------------------------------------------------------------------------------


 
 
231 S. LaSalle Street
Chicago, IL 60697
Attention: David A. Johanson, Vice President
Telephone: (312) 828-7933
Facsimile: (312) 974-9102
 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
 
       

--------------------------------------------------------------------------------

    Title:          

--------------------------------------------------------------------------------


 
 
231 S. LaSalle Street
Chicago, IL 60697
Attention: David A. Johanson, Vice President
Telephone: (312) 828-7933
Facsimile: (312) 974-9102

--------------------------------------------------------------------------------

[PURCHASERS]

--------------------------------------------------------------------------------


ACKNOWLEDGMENT OF AND CONSENT TO
INTERCREDITOR AGREEMENT


        Each of the undersigned hereby acknowledges receipt of the foregoing
Intercreditor Agreement, consents to the provisions thereof and agrees to
subsection 7(l) thereof.

    TELETECH HOLDINGS, INC.
 
 
By:
 
       

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:          

--------------------------------------------------------------------------------

    TELETECH SERVICES CORPORATION
TELETECH CUSTOMER CARE
    MANAGEMENT (COLORADO), INC.
TELETECH FACILITIES MANAGEMENT
    (POSTAL CUSTOMER SUPPORT), INC.
TELETECH CUSTOMER CARE
    MANAGEMENT (TELECOMMUNICATIONS), INC. TELETECH FINANCIAL SERVICES
    MANAGEMENT, LLC
TELETECH CUSTOMER CARE
    MANAGEMENT (CALIFORNIA), INC.
TELETECH CUSTOMER CARE
    MANAGEMENT (PENNSYLVANIA), LLC
CARABUNGA.COM, INC.
TELETECH CUSTOMER CARE
    MANAGEMENT (TEXAS), INC.
TELETECH INTERNATIONAL
    HOLDINGS, INC.
TELETECH SOUTH AMERICA
    HOLDINGS, INC.
T-TEC LABS, INC.
 
 
By:
 
       

--------------------------------------------------------------------------------

    Title:          

--------------------------------------------------------------------------------


 
 
NEWGEN RESULTS CORPORATION
 
 
By:
 
       

--------------------------------------------------------------------------------

    Title:          

--------------------------------------------------------------------------------


 
 
TELETECH CUSTOMER SERVICES, INC.
TTEC NEVADA, INC.
 
 
By:
 
       

--------------------------------------------------------------------------------

    Title:          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SCHEDULE I
CASH MANAGEMENT ARRANGEMENTS


Cash Management Banks

Bank of America, N.A.

--------------------------------------------------------------------------------


SCHEDULE II
COLLATERAL DOCUMENTS


        Security Agreement dated as of October 24, 2003 among the Debtors and
the Collateral Agent

        Pledge Agreement dated as of October 24, 2003 among the Company, various
other Debtors and the Collateral Agent

        Deed of Trust, Security Agreement, Assignment of Rents and Leases and
Fixture Filing (Colorado) dated as of October 24, 2003 made by TeleTech Services
Corporation

--------------------------------------------------------------------------------

